Exhibit 10.13

MEDTRONIC PLC

CAPITAL ACCUMULATION PLAN

DEFERRAL PROGRAM

(as restated generally effective January 26, 2015)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE 1 DEFERRED COMPENSATION ACCOUNT      1   

Section

    1.1       Establishment of Account      1   

Section

    1.2       Property of Company      1    ARTICLE 2 DEFINITIONS, GENDER, AND
NUMBER      2   

Section

    2.1       Definitions      2   

Section

    2.2       Gender and Number      7    ARTICLE 3 PARTICIPATION      7   

Section

    3.1       Who May Participate      7   

Section

    3.2       Time and Conditions of Participation      7   

Section

    3.3       Termination and Suspension of Participation      7   

Section

    3.4       Missing Persons      7   

Section

    3.5       Relationship to Other Plans      7    ARTICLE 4 ENTRIES TO ACCOUNT
     7   

Section

    4.1       Contributions      7   

Section

    4.2       Crediting Rate      10   

Section

    4.3       Vesting      10    ARTICLE 5 DISTRIBUTION OF ACCOUNTS      11   

Section

    5.1       Distribution of Elective Deferrals Accounts      11   

Section

    5.2       Distribution of Company Contribution Account      11   

Section

    5.3       Subsequent Election to Change Payment Terms      11   

Section

    5.4       Exception to Payment Terms      12   

Section

    5.5       Determination of Amount of Installment Payment      15    ARTICLE
6 SPECIAL RULES FOR DEFERRED STOCK UNIT ACCOUNTS      15    ARTICLE 7 CHANGE IN
CONTROL PROVISIONS      16   

Section

    7.1       Application of Article 7      16   

Section

    7.2       Payments to and by the Trust      16   

Section

    7.3       Legal Fees and Expenses      16   

Section

    7.4       Late Payment and Additional Payment Provisions      16    ARTICLE
8 FUNDING      17   

Section

    8.1       Source of Benefits      17   

Section

    8.2       No Claim on Specific Assets      17    ARTICLE 9 ADMINISTRATION   
  17   

Section

    9.1       Administration      17   

Section

    9.2       Powers of Committee      17   

Section

    9.3       Actions of the Committee      17   

Section

    9.4       Delegation      18   

Section

    9.5       Reports and Records      18   

Section

    9.6       Claims Procedure      18   

 

i



--------------------------------------------------------------------------------

ARTICLE 10 AMENDMENTS AND TERMINATION      19   

Section

  10.1    Amendments      19   

Section

  10.2    Termination      19    ARTICLE 11 MISCELLANEOUS      19   

Section

  11.1    No Guarantee of Employment or Contract to Perform Services      19   

Section

  11.2    Release      19   

Section

  11.3    Notices      19   

Section

  11.4    Nonalienation      19   

Section

  11.5    Withholding      20   

Section

  11.6    Captions      20   

Section

  11.7    Applicable Law      20   

Section

  11.8    Invalidity of Certain Provisions      20   

Section

  11.9    No Other Agreements      20   

Section

  11.10            Incapacity      20   

Section

  11.11            Electronic Media      20   

Section

  11.12            USERRA Compliance      20    SCHEDULE A      A-1    SCHEDULE
B      B-1   

 

ii



--------------------------------------------------------------------------------

MEDTRONIC PLC

CAPITAL ACCUMULATION PLAN

DEFERRAL PROGRAM

(as restated generally effective January 26, 2015)

Medtronic, Inc., a Minnesota corporation (“Medtronic”), previously established
the Medtronic, Inc. Capital Accumulation Plan Deferral Program (the “Plan”) for
the benefit of the Eligible Employees of Medtronic and certain of its
Affiliates, effective May 1, 1986. The Plan was most recently amended and
restated effective January 1, 2008. On June 15, 2014, Medtronic entered into a
Transaction Agreement with Covidien plc and the other parties named therein to
acquire Covidien through the formation of a new holding company incorporated in
Ireland that will be renamed Medtronic plc (the “Transaction”). In connection
with the Transaction, Medtronic plc, an Irish public limited company (the
“Company”) hereby adopts and amends and restates the Plan, effective January 26,
2015 (the “Restatement Date”).

This restatement applies, generally, to amounts deferred under the Plan on or
after the Restatement Date, and to the payment of all amounts deferred under the
Plan (whether such amounts were deferred before, on, or after the Restatement
Date that have not yet been distributed as of the Restatement Date. Except as
set forth in Article 6, no amount deferred under the Plan is intended to be
“grandfathered” under Section 409A.

In the case of Participants who are employees, the Plan is intended to be (and
shall be construed and administered as) an employee benefit pension plan under
the provisions of ERISA, which is unfunded and maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees, as described in Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA.

The Plan is not intended to be qualified under Section 401(a) of the Code. The
Plan, as restated herein, is subject to, and intended to comply with,
Section 409A of the Code.

The obligation of the Company to make payments under the Plan constitutes an
unsecured (but legally enforceable) promise of the Company to make such payments
and no person, including any Participant or Beneficiary, shall have any lien,
prior claim or other security interest in any property of the Company as a
result of the Plan.

 

ARTICLE 1    DEFERRED COMPENSATION ACCOUNT

Section 1.1 Establishment of Account. The Company shall establish one or more
Accounts for each Participant which shall be utilized solely as a device to
measure and determine the amount of deferred compensation to be paid under the
Plan.

Section 1.2 Property of Company. Any amounts set aside for benefits payable
under the Plan are the property of the Company, except, and to the extent,
provided in the Trust.



--------------------------------------------------------------------------------

ARTICLE 2     DEFINITIONS, GENDER, AND NUMBER

Section 2.1 Definitions. Whenever used in the Plan, the following words and
phrases shall have the meanings set forth below unless the context plainly
requires a different meaning, and when a defined meaning is intended, the term
is capitalized.

2.1.1 “Account” means a bookkeeping account established by the Company on its
books and records to record and determine the benefits payable to a Participant
or Beneficiary under the Plan. The Company shall establish a separate Account on
behalf of a Participant for:

(a) Each Deferral Election Agreement entered into by the Participant pursuant to
Section 4.1.1, termed an “Elective Deferral Account;”

(b) Each Company Contribution made on the Participant’s behalf pursuant to
Section 4.1.2, termed a “Company Contribution Account;” and

(c) Each deferral of Stock Units made by the Participant under the Plan as in
effect prior to January 1, 2005, as described in Article 6 herein, termed a
“Deferred Stock Unit Account.”

The Committee may establish any number of sub-accounts on behalf of a
Participant or Beneficiary as the Committee considers necessary or advisable for
purposes of maintaining a proper accounting of amounts to be credited under the
Plan on behalf of a Participant or Beneficiary.

2.1.2 “Affiliate” or “Affiliates” means the Company and any entity with which
the Company would be considered a single employer under Section 414(b) of the
Code (employees of controlled group of corporations) and Section 414(c) of the
Code (employees of partnerships, proprietorships, etc., under common control).

2.1.3 “Base Salary,” of a Participant for any period, means the Participant’s
total salary and wages from all Affiliates for such period, including any amount
that would be included in the definition of Base Salary but for the individual’s
election to defer some of his or her salary pursuant to the Plan or any other
deferred compensation plan established by an Affiliate; but excluding disability
pay and any other remuneration paid by Affiliates, such as overtime, incentive
compensation, stock options, distributions of compensation previously deferred,
restricted stock, allowances for expenses (including moving, travel expenses,
and automobile allowances), and fringe benefits whether payable in cash or in a
form other than cash. In the case of an individual who is a participant in a
plan sponsored by an Affiliate that is described in Section 401(k), 125 or
132(f) of the Code, the term Base Salary shall include any amount that would be
included in the definition of Base Salary but for the individual’s election to
reduce his or her salary and have the amount of the reduction contributed to or
used to purchase benefits under such plan. In the case of a Director, the term
“Base Salary” shall mean the Director’s annual retainer, meeting fees, and any
other amounts payable to the Director by the Company and its Affiliates for
services performed as a Director, excluding any amounts distributable under the
Plan or amounts not paid in cash.

 

2



--------------------------------------------------------------------------------

2.1.4 “Beneficiary” or “Beneficiaries” means the persons or trusts designated by
a Participant in writing pursuant to Section 5.4.1(b) of the Plan as being
entitled to receive any benefit payable under the Plan by reason of the death of
a Participant, or, in the absence of such designation, the persons specified in
Section 5.4.1(c) of the Plan.

2.1.5 “Board” means the Board of Directors of the Company as constituted at the
relevant time.

2.1.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time and any successor statute. References to a Code section shall be deemed to
be to that section or to any successor to that section.

2.1.7 “Committee” means the Committee or individual appointed by the
Compensation Committee of the Board (or any person or entity designated by the
Committee) to administer the Plan pursuant to Section 9.4.

2.1.8 “Company” has the meaning set forth in the preamble.

2.1.9 “Compensation,” with respect to a Participant, for any period means the
sum of such Participant’s Base Salary and Incentive Compensation for such
period; provided, however, that no such amount shall be treated as Compensation
if it is paid or payable in respect of services to any “non-qualified entity”
within the meaning of Section 457A of the Code.

2.1.10 “Deferral Election Agreement” means the agreement described in
Section 4.1.1 in which the Participant designates the amount of his or her
Compensation, if any, that he or she wishes to contribute to the Plan and
acknowledges and agrees to the terms of the Plan.

2.1.11 “Director” means a member of the Board who is not an employee of the
Company.

2.1.12 “Domestic Relations Order” has the meaning set forth in
Section 414(p)(1)(B) of the Code.

2.1.13 “Elective Deferral” means a contribution to the Plan made by a
Participant pursuant to a Deferral Election Agreement that the Participant
enters into with the Company. Elective Deferrals shall be made according to the
terms of the Plan set forth in Section 4.1.1.

2.1.14 “Eligible Employee” means any United States employee who is: (a) an
Officer or a Vice President of the Company or an Affiliate; (b) a member of the
Sales Force of a Participating Affiliate whose Compensation for the
Participating Affiliate’s fiscal year ending immediately prior to the date on
which he or she first enters into a Deferral Election Agreement equals or
exceeds the dollar amount set forth on Schedule A, hereto, which schedule may be
revised from time to time by the Company’s Chief Executive Officer in his or her
discretion; or (c) any individual designated as eligible to participate in the
Plan by the Company’s Chief Executive Officer. Notwithstanding the preceding
sentence, in order for an employee to be an “Eligible Employee,” he or she must
be considered to be a member of a select group of management or highly
compensated employees, within the meaning of Sections 201(2), 301(3), and
401(a)(1) of ERISA and rules established by the Committee. The Company may make
such projections or estimates as it deems desirable in applying the eligibility
requirements, and its determination shall be conclusive.

 

3



--------------------------------------------------------------------------------

2.1.15 “Enrollment Period” means the period designated by the Company during
which a Deferral Election Agreement may be entered into with respect to an
Eligible Employee’s Compensation as described in Section 4.1.1. Generally, the
Enrollment Period must end no later than the end of the calendar year before the
calendar year (or in the case of a Director, the Company’s fiscal year) in which
the services giving rise to the Compensation to be deferred are performed. As
described in Section 4.1.1, an exception may be made to this requirement for
individuals who first become eligible to participate in the Plan, and may be
made in the case of Elective Deferrals from certain types of Incentive
Compensation considered to be Performance-Based Compensation, as determined by
the Committee from time to time. In addition, other exceptions may be made by
the Company from time to time consistent with the requirements of Section 409A.

2.1.16 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statute. References to an ERISA
section shall be deemed to be to that section or to any successor to that
section.

2.1.17 “Event” means an event of change in control of the Company, as defined in
the Trust.

2.1.18 “Incentive Compensation,” of a Participant for any period, means the
total remuneration of the Participant from all Affiliates for the period under
the various incentive compensation programs maintained by Affiliates, including,
but not limited to, commissions, the cash portion of the Medtronic, plc 2003
Long-Term Incentive Plan (or any successor thereto) and any amount that would be
included in the definition of Incentive Compensation but for the individual’s
election to defer some or all of his or her Incentive Compensation pursuant to
the Plan or any other deferred compensation plan established by an Affiliate,
but excluding any other type of remuneration paid by Affiliates, such as Base
Salary, overtime, stock options, distributions of compensation previously
deferred, restricted stock, allowances for expenses (including moving expenses,
travel expenses, and automobile allowances), and fringe benefits whether payable
in cash or in a form other than cash. In the case of an individual who is a
participant in a plan sponsored by an Affiliate that is described in
Section 401(k), 125 or 132(f) of the Code, the term Incentive Compensation shall
include any amount that would be included in the definition of Incentive
Compensation but for the individual’s election to reduce his or her Incentive
Compensation and have the amount of the reduction contributed to or used to
purchase benefits under such plan. The Committee shall designate from time to
time those items of a Participant’s Compensation deemed to be Incentive
Compensation.

2.1.19 “Officer or Vice President” means an employee who is either elected by
the Board or appointed by the Company’s Chief Executive Officer to such
position.

2.1.20 “Participant” means an individual who is eligible to participate in the
Plan and who has satisfied the requirements set forth in Section 3.2.

 

4



--------------------------------------------------------------------------------

2.1.21 “Participating Affiliate” or “Participating Affiliates” means the Company
and such Affiliates as may be designated by the Chief Executive Officer of the
Company, or his designee, from time to time.

2.1.22 “Performance-Based Compensation,” of a Participant for a period, means
the Incentive Compensation of the Participant for such period where the amount
of, or entitlement to, the Incentive Compensation is contingent on the
satisfaction of pre-established organizational or individual performance
criteria relating to a performance period of at least 12 consecutive months.
Organizational or individual performance criteria are considered pre-established
if established in writing by not later than 90 days after the commencement
period of service to which the criteria relate, provided that the outcome is
substantially uncertain at the time the criteria are established.
Performance-based compensation may include payment based on performance criteria
that are not approved by the Board or the Compensation Committee of the Board or
by the stockholders of the Company. Performance-Based Compensation does not
include any amount or portion of any amount that will be paid either regardless
of performance, or based upon a level of performance that is substantially
certain to be met at the time the criteria are established.

2.1.23 “Plan” means the “Medtronic plc Capital Accumulation Plan Deferral
Program,” as set forth herein and as amended or restated from time to time.

2.1.24 “Plan Year” means the 12-month period commencing each January 1 and
ending the following December 31.

2.1.25 “Restatement Date” means January 26, 2015, the effective date of this
restatement.

2.1.26 “Retirement,” of a Participant who is an Eligible Employee, means the
Participant’s Separation from Service on or after the last day of the calendar
month in which he or she attains age 55. In the case of a Director, “Retirement”
shall mean the Participant’s Separation from Service for any reason.

2.1.27 “Sales Force” means employees of Participating Affiliates whose primary
employment responsibilities involve selling the products manufactured by
Participating Affiliates.

2.1.28 “Separation from Service” or “Separate from Service,” with respect to a
Participant, means the Participant’s separation from service with all
Affiliates, within the meaning of Section 409A(a)(2)(A)(i) of the Code and the
regulations under such section. Solely for this purpose, a Participant who is an
Eligible Employee will be considered to have a Separation from Service when the
Participant dies, retires, or otherwise has a termination of employment with all
Affiliates. The employment relationship is treated as continuing intact while
the Participant is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the individual retains a right to reemployment with an Affiliate under
an applicable statute or by contract. For purposes hereof, a leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for an
Affiliate. If the period of

 

5



--------------------------------------------------------------------------------

leave exceeds six months and the individual does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period. Notwithstanding the foregoing, where a leave of absence is due
to any medically determinable physical or mental impairment that can be expected
to last for a continuous period of not less than six months, where such
impairment causes the employee to be unable to perform the duties of his or her
position of employment or any substantially similar position of employment, the
Company may substitute a 29-month period of absence for such six-month period.

Whether a termination of employment has occurred is determined based on whether
the facts and circumstances indicate that the Affiliate and the Participant
reasonably anticipated that no further services will be performed after a
certain date or that the level of bona fide services the Participant will
perform after such date (whether as an employee or independent contractor) will
permanently decrease to no more than 40 percent of the average level of bona
fide services performed (whether as an employee or independent contractor) over
the immediately preceding 36-month period (or the full period of services if the
Participant has been providing services for less than 36 months).

Notwithstanding anything in Section 2.1.2 to the contrary, in determining
whether a Participant has had a Separation from Service with an Affiliate, an
entity’s status as an “Affiliate” shall be determined substituting “50 percent”
for “80 percent” each place it appears in Section 1563(a)(1),(2), and (3) and in
Treasury Regulation Section 1.414(c)-2.

The Company shall have discretion to determine whether a Participant has
experienced a Separation from Service in connection with an asset sale
transaction entered into by the Company or an Affiliate, provided that such
determination conforms to the requirements of Section 409A and the regulations
and other guidance issued under such section, in which case the Company’s
determination shall be binding on the Participant.

A Director is considered to have a Separation from Service when he or she ceases
to perform services as a Director and the Company does not then anticipate that
the Director will continue to perform services for any Affiliate.
Notwithstanding the foregoing, if a Participant provides services both as a
Director and an employee, the services provided as a Director are not taken into
account in determining whether the Participant has a Separation from Service as
an employee for purposes of the Plan contributions made with respect to services
performed as an employee, and the services provided as an employee are not taken
into account for purposes of determining whether the Participant has had a
Separation from Service for purposes of Plan contributions made with respect to
services performed as a Director.

2.1.29 “Section 409A” means section 409A of the Internal Revenue Code, as
amended from time to time and any successor statute.

2.1.30 “Specified Employee” means an employee of an Affiliate who is subject to
the six-month delay rule described in Section 409A(2)(B)(i) of the Code. The
Company shall establish a written policy for identifying Specified Employees in
a manner consistent with Section 409A, which policy may be amended by the
Company from time to time as permitted by Section 409A.

 

6



--------------------------------------------------------------------------------

2.1.31 “Stock” means the Company’s common stock $.10 par value per share (as
such par value may be adjusted from time to time).

2.1.32 “Stock Unit” means a notational unit representing the right to receive a
share of Stock.

2.1.33 “Trust” means the Medtronic plc Compensation Trust Agreement Number One,
as may be amended from time to time.

Section 2.2 Gender and Number. Except as otherwise indicated by context,
masculine terminology used herein also includes the feminine and neuter, and
terms used in the singular may also include the plural.

 

ARTICLE 3    PARTICIPATION

Section 3.1 Who May Participate. Participation in the Plan is limited to
Eligible Employees and Directors.

Section 3.2 Time and Conditions of Participation. An Eligible Employee or
Director shall become a Participant only upon his or her compliance with such
terms and conditions as the Committee may from time to time establish for the
implementation of the Plan, including, but not limited to, any condition the
Committee may deem necessary or appropriate for the Company to meet its
obligations under the Plan.

Section 3.3 Termination and Suspension of Participation. Once an individual has
become a Participant, participation shall continue until payment in full of all
benefits to which the Participant or Beneficiary is entitled under the Plan.

Section 3.4 Missing Persons. Each Participant and Beneficiary entitled to
receive benefits under the Plan shall be obligated to keep the Company informed
of his or her current address until all Plan benefits that are due to be paid to
the Participant or Beneficiary have been paid to him or her. If, after having
made reasonable efforts to do so, the Company is unable to locate the
Participant or Beneficiary for purposes of making a distribution, the
Participant’s or Beneficiary’s Plan benefit will be forfeited. In no event will
a Participant’s or Beneficiary’s benefit be paid to him or her later than the
date otherwise required by the Plan.

Section 3.5 Relationship to Other Plans. Participation in the Plan shall not
preclude participation of the Participant in any other fringe benefit program or
plan sponsored by an Affiliate for which such Participant would otherwise be
eligible.

 

ARTICLE 4    ENTRIES TO ACCOUNT

Section 4.1 Contributions.

4.1.1 Deferrals. A Participant may elect to reduce his or her Compensation for a
Plan Year and have the amount of the reduction contributed to the Plan on the
Participant’s behalf as an Elective Deferral. A Participant wishing to make an
Elective Deferral under the Plan for a Plan Year shall enter into a Deferral
Election Agreement during the Enrollment Period

 

7



--------------------------------------------------------------------------------

immediately preceding the Plan Year. A separate Deferral Election Agreement must
be entered into for each Plan Year that a Participant wishes to make Elective
Deferrals under the Plan. The Committee may require that a Participant enter
into a separate Deferral Election Agreement for Base Compensation and Incentive
Compensation that he or she wishes to defer and, if the Participant is eligible
to receive more than one type of Incentive Compensation, that he or she enter
into a separate Deferral Election Agreement for each type of Incentive
Compensation he or she is eligible to receive. In order to be effective, the
Deferral Election Agreement must be completed and submitted to the Company at
the time and in the manner specified by the Committee, which may be no later
than the last day of the Enrollment Period. The Company shall not accept
Deferral Election Agreements entered into after the end of the Enrollment
Period. Notwithstanding anything in this paragraph to the contrary, in the case
of a Director, the Deferral Election Agreement will apply to the Company’s
fiscal year that begins in the Plan Year immediately following the Enrollment
Period.

For the Plan Year in which an individual first becomes eligible to participate
in the Plan, the Committee may, in its discretion, allow the individual to enter
into a Deferral Election Agreement within 30 days after he or she first becomes
eligible. In order to be effective, the Deferral Election Agreement must be
completed and submitted to the Committee on or before the 30-day period has
elapsed. The Committee will not accept Deferral Election Agreements entered into
after the 30-day period has elapsed. If the eligible individual fails to
complete a Deferral Election Agreement by such time, he or she may enter into a
Deferral Election Agreement during any succeeding Enrollment Period in
accordance with the rules described in the preceding paragraph. For Compensation
that is earned based upon a specified performance period (for example an annual
bonus) where a Deferral Election Agreement is entered into in the first year of
eligibility but after the beginning of the performance period, the Deferral
Election Agreement must apply to Compensation paid for services performed after
the Deferral Election Agreement is entered into. For this purpose, a Deferral
Election Agreement will be deemed to apply to Compensation paid for services
performed after the Deferral Election Agreement is entered into if the Deferral
Election Agreement applies to no more than an amount equal to the total amount
of the Compensation for the performance period multiplied by the ratio of the
number of days remaining in the performance period after the Deferral Election
Agreement is entered into over the total number of days in the performance
period. The term “Plan,” for purposes of this paragraph, means the Plan and any
other plan required to be aggregated with the Plan pursuant to Section 409A and
the regulations and other guidance under such section.

Except as otherwise specified in this Section 4.1.1, a Deferral Election
Agreement will be effective to defer Compensation earned after the Deferral
Election Agreement is entered into, and not before.

Deferral Election Agreements for Base Salary and Incentive Compensation other
than Performance-Based Compensation must be completed and submitted to the
Company at the time described above that is ordinarily applicable to Deferral
Election Agreements (subject to the exception for individuals who are newly
eligible to participate). Deferral Election Agreements for Incentive
Compensation that is Performance-Based Compensation must be completed and
submitted to the Company no later than six months before the end of the
performance period for the Incentive Compensation; provided, however, that in
order for such an election to be valid the Participant must perform services
continuously from the beginning of the performance period (or

 

8



--------------------------------------------------------------------------------

the date the performance criteria are established, if later) through the date
the Deferral Election Agreement is entered into, and provided, further, that in
no event may a Deferral Election Agreement be effective to defer Incentive
Compensation after the Incentive Compensation has become reasonably
ascertainable. For purposes hereof, if Incentive Compensation is a specific or
calculable amount, the Incentive Compensation is readily ascertainable if and
when the amount is first substantially certain to be paid. If the Incentive
Compensation is not a specific or calculable amount (for example, the amount may
vary based upon the level of performance) the Incentive Compensation, or any
portion thereof, is readily ascertainable when the amount is both calculable and
substantially certain to be paid. Accordingly, in general, any minimum amount
that is both calculable and substantially certain to be paid will be treated as
readily ascertainable. The Committee shall determine from time to time whether
an item of Incentive Compensation is considered Performance-Based Compensation
for these purposes.

Each Deferral Election Agreement shall specify the amount of Compensation the
Participant wishes to have deducted from his or her Compensation and contributed
to the Plan by type and percentage or dollar amount, subject to the following
rules:

(a) Base Compensation. Each Participant may elect to make an Elective Deferral
under the Plan for each Plan Year (fiscal year of the Company, in the case of a
Director) in an amount equal to any whole percentage or dollar amount not in
excess of 50% (100% in the case of a Director) of his or her Base Compensation
(determined on a pay period basis).

(b) Incentive Compensation. Each Participant may elect to make an Elective
Deferral under the Plan for each Plan Year in an amount equal to any whole
percentage or dollar amount not in excess of 100% of his or her Incentive
Compensation.

(c) Minimum Elective Deferral. The Committee may from time to time establish a
minimum amount that may be deferred by a Participant pursuant to this
Section 4.1.1 for any Plan Year.

The Company shall establish an Elective Deferral Account for each Elective
Deferral Agreement entered into by a Participant, and if more than one type of
Compensation is deferred under a Deferral Election Agreement, for each separate
type of Compensation deferred. Elective Deferrals made under the Elective
Deferral Agreement shall be credited to the Account as soon as administratively
reasonable after the Compensation would have been paid to the Participant had
the Participant not elected to defer it under the Plan.

In general, a Deferral Election Agreement shall become irrevocable as of the
last day of the Enrollment Period applicable to it. However, if a Participant
incurs an “unforeseeable emergency,” as defined in Section 5.4.5(g), or becomes
entitled to receive a hardship distribution pursuant to Treas. Reg. Sec.
1.401(k)-1(d)(3) after the Deferral Election Agreement otherwise becomes
irrevocable, the Deferral Election Agreement shall be cancelled as of the date
on which the Participant is determined to have incurred the unforeseeable
emergency or becomes eligible to receive the hardship distribution and no
further Elective Deferrals will be made under it. In addition, if a Participant
becomes “disabled” (as defined below), the Company may, in its discretion,
cancel the Participant’s Deferral Election Agreement then in effect, provided
that

 

9



--------------------------------------------------------------------------------

such cancellation is made no later than end of the Plan Year, or if later, the
15th day of the third month following the date on which the Participant becomes
disabled, and provided, further that the Company does not allow the Participant
a direct or indirect election regarding the cancellation. For purposes of the
preceding sentence, “disability” means any medically determinable physical or
mental impairment resulting in the Participant’s inability to perform the duties
of his or her position or any substantially similar position, where such
impairment can be expected to result in death or can be expected to last for a
continuous period of not less than six months.

At the time a Participant enters into a Deferral Election Agreement, the
Participant shall, as part of such agreement, elect the time, and if applicable
the form, of distribution of the Elective Deferral Account or Accounts
corresponding to the Deferral Election Agreement in accordance with Section 5.1.

Notwithstanding any other provision of the Plan, no amount may be deferred under
the Plan if such deferral would violate the provisions of Section 457A of the
Code by virtue of being paid or payable in respect of services to any
“non-qualified entity” within the meaning of Section 457A of the Code.

4.1.2 Company Contributions. The Company may make a contribution to an Account
under the Plan on behalf of one or more Eligible Employees or Directors in such
amount and at such time and based upon such criteria as the Company, in its sole
and absolute discretion, deems appropriate or desirable. The Company shall
establish a separate Company Contribution Account for each Participant for each
contribution made by the Company on the Participant’s behalf pursuant to this
Section 4.1.2. The Company Contribution shall be credited to this Account at the
time and in the manner specified by the Committee. At the time a Company
Contributions Account is established, the Company shall specify the time and
manner in which it will be distributed to the Participant.

Section 4.2 Crediting Rate. The Committee shall designate the manner in which a
Participant’s Elective Deferral Accounts and Company Contribution Accounts are
to be credited with gains and losses as described on Schedule B hereto, which
Schedule may be amended from time to time in the Committee’s discretion. If the
Committee designates specific investment funds to serve as an index for
crediting gains and losses to such Accounts: (a) the Participant shall be
entitled to designate which such fund or funds shall be used to measure gains
and losses on such Accounts and to change such designation in accordance with
rules established by the Committee (in which case, such change shall be
effective prospectively); (b) the Accounts will be credited with gains and
losses as if invested in such fund or funds in accordance with the Participant’s
designation and the rules established by the Committee; and (c) the Committee
may, in its sole discretion, eliminate any investment fund or funds previously
designated by it, substitute a new investment fund or funds therefore, or add an
investment fund or funds, at any time. If the Committee makes any such
investment funds available for this purpose, the Company shall have no
obligation to actually invest any amounts in any such investment funds.

Section 4.3 Vesting. Each Elective Deferral Account will be fully vested
immediately. Each Company Contribution Account will vest in the manner specified
by the Company at the time the Company Contribution Account is established.

 

10



--------------------------------------------------------------------------------

ARTICLE 5    DISTRIBUTION OF ACCOUNTS

Section 5.1 Distribution of Elective Deferrals Accounts.

5.1.1 Time of Distribution. A Participant shall be entitled to elect whether
distribution of an Elective Deferral Account shall begin at: (a) a specified
future date, which must be at least five years after the first day of the Plan
Year (or in the case of a Director, the first day of the Company’s fiscal year,
and in the case of a deferral of Performance-Based Compensation, the first day
of the last year of a performance cycle) to which the Deferral Election
Agreement applies; or (b) the Participant’s Retirement. If the Participant
elects to have distribution commence at a specified future date, the
distribution commencement date must be specified in his or her Deferral Election
Agreement in which case distribution will commence to the Participant no later
than the end of the Plan Year, or if later, the 15th day of the third calendar
month, following the specified date. If the Participant elects to have
distributions commence at his or her Retirement, distribution will commence to
the Participant within 90 days after his or her Retirement. If the Participant
does not specify the distribution commencement date of an Elective Deferral
Account, the Participant will be deemed to have elected to have distribution of
the Elective Deferral Account commence at his or her Retirement.

5.1.2 Form of Distribution. If a Participant elects to have distribution of an
Elective Deferral Account commence at a specified date, the Elective Deferral
Account will be distributed to the Participant in a lump sum. If the Participant
elects to have distribution of an Elective Deferral Account commence at
Retirement, the Participant shall elect the form of distribution from those
specified below:

 

  (a) lump sum; or

 

  (b) monthly installments over five, ten or 15 years.

Section 5.2 Distribution of Company Contribution Account. Distribution to a
Participant of a Company Contribution Account shall be made at the time and in
the manner specified by the Company at the time the Participant first has a
legally binding right to the amounts credited to the Account, subject to
Sections 5.3 and 5.4.

Section 5.3 Subsequent Election to Change Payment Terms. A Participant may
modify a Deferral Election Agreement, and the distribution terms specified by
the Company with respect to a Company Contribution Account, to postpone the
distribution commencement date of the Account to a later date and, in the case
of an Account whose distribution is scheduled to commence at Retirement, change
the form of distribution to another form permitted under Section 5.1.2. In order
to be effective, the requested modification must: (a) be in writing and be
submitted to the Company at the time and in the manner specified by the
Committee; (b) not take effect for at least 12 months from the date on which it
is submitted to the Company; (c) in the case of an Account whose distribution is
scheduled to commence at a specified date pursuant to clause (a) of
Section 5.1.1, be submitted to the Company at least 12 months prior to the
specified date; and (d) specify a new distribution commencement date that is no
earlier than five years after the date distribution would otherwise have
commenced. For purposes hereof, if the “specified date” referred to in clause
(a) of Section 5.1.1 is a Plan Year rather than a specified date within a Plan
Year, the “specified date” shall be deemed to be the first day of the Plan Year.

 

11



--------------------------------------------------------------------------------

Section 5.4 Exception to Payment Terms. Notwithstanding anything in this Article
5 or a Participant’s Deferral Election Agreement to the contrary, the following
terms, if applicable, shall apply to the payment of a Participant’s Elective
Deferral Accounts and Company Contribution Accounts.

5.4.1 Death.

(a) Time and Form of Payment. In the event a Participant dies while there are
amounts remaining in an Account, the Account (or the remaining balance of the
Account if distributions have commenced) shall be paid to the Participant’s
Beneficiary in a lump sum within 90 days after the Participant’s death.

(b) Designation by Participant. Each Participant has the right to designate
primary and contingent Beneficiaries for death benefits payable under the Plan.
Such Beneficiaries may be individuals or trusts for the benefit of individuals.
A Beneficiary designation by a Participant shall be in writing on a form
acceptable to the Committee and shall only be effective upon delivery to the
Company. A Beneficiary designation may be revoked by a Participant at any time
by delivering to the Company either written notice of revocation or a new
Beneficiary designation form. The Beneficiary designation form last delivered to
the Company prior to the death of a Participant shall control.

(c) Failure to Designate Beneficiary. In the event there is no Beneficiary
designation on file with the Company at the Participant’s death, or if all
Beneficiaries designated by a Participant have predeceased the Participant, any
benefits payable pursuant to this Section 5.4.1 will be paid to the
Participant’s surviving spouse, if living; or if the Participant does not leave
a surviving spouse, to the Participant’s surviving issue by right of
representation; or, if there are no such surviving issue, to the Participant’s
estate.

5.4.2 Separation from Service. If a Participant has a Separation from Service
other than due to Retirement or death, the Participant shall receive the balance
in each of his or her Accounts in the form of monthly installments over a
five-year period, regardless of any payment election the Participant may have
made under the Plan. Payments pursuant to this Section 5.4.2 shall commence
within 90 days after the Participant’s Separation from Service.

5.4.3 Small Account Balances. If at any time the present value of any benefit
under the Plan that would be considered a “single plan” under Treasury
Regulation Section 1.409A-1(c)(2) together with the present value of any benefit
required to be aggregated with such benefit under Treasury Regulation
Section 1.409A-1(c)(2), is less than the dollar limit set forth in
Section 402(g) of the Code, the Company may, in its discretion, distribute such
benefit (or benefits) to the Participant in the form of a lump sum, provided
that the payment results in the liquidation of the entirety of the Participant’s
interest under the “single plan,” including all benefits required to be
aggregated as part of the “single plan” under Treasury Regulation
Section 1.409A-1(c)(2).

 

12



--------------------------------------------------------------------------------

5.4.4 Delay in Distributions.

(a) Except as set forth in Section 5.4.5, if a Participant is a Specified
Employee as of the date of his or her Separation from Service, any distributions
that under the terms of the Plan are to commence to the Participant on his or
her Separation from Service (“separation distributions”) shall commence within
90 days after the Participant’s “delayed distribution date” (as defined below).
In this case, the Company shall, in its discretion, determine whether the first
separation distribution to the Participant shall include the aggregate amount of
any separation distributions that, but for this paragraph (a), would have been
paid to the Participant from the date of his or her Separation from Service
until the delayed distribution date, or whether each separation distribution
shall be delayed for six months. For purposes of this paragraph (a), a Specified
Employee’s “delayed distribution date” is the first day of the seventh month
following the Participant’s Separation from Service, or if earlier, the date of
the Participant’s death.

(b) A payment under the Plan may be delayed by the Company under any of the
following circumstances so long as all payments to similarly situated
Participants are treated on a reasonably consistent basis:

(i) The Company reasonably anticipates that if such payment were made as
scheduled, the Company’s deduction with respect to such payment would not be
permitted under Section 162(m) of the Code, provided that the payment is made
either during the first Plan Year in which the Company reasonably anticipates,
or should reasonably anticipate, that if the payment is made during such year,
the deduction of such payment will not be barred by application of
Section 162(m) or during the period beginning with the date of the Participant’s
Separation from Service and ending on the later of the last day of the Company’s
fiscal year in which the Participant has a Separation from Service or the 15th
day of the third month following the Separation from Service.

(ii) The Company reasonably anticipates that the making of the payment will
violate Federal securities laws or other applicable law, provided that the
payment is made at the earliest date at which the Company reasonably anticipates
that the making of the payment will not cause such violation.

(iii) Upon such other events as determined by the Company and according to such
terms as are consistent with Section 409A or are prescribed by the Commissioner
of Internal Revenue.

 

13



--------------------------------------------------------------------------------

5.4.5 Acceleration of Distributions. The Company may, in its discretion,
distribute all or a portion of a Participant’s Accounts at an earlier time and
in a different form than specified above in this Article 5 under the
circumstances described below:

(a) As may be necessary to fulfill a Domestic Relations Order. Distributions
pursuant to a Domestic Relations Order shall be made according to administrative
procedures established by the Company.

(b) To the extent reasonably necessary to avoid the violation of ethics laws or
conflict of interest laws pursuant to Section 1.409A-3(j)(ii) of the Treasury
regulations.

(c) To pay FICA on amounts deferred under the Plan and the income tax resulting
from such payment.

(d) To pay the amount required to be included in income as a result of the
Plan’s failure to comply with Section 409A.

(e) If the Company determines, in its discretion, that it is advisable to
liquidate the Plan in connection with a termination of the Plan pursuant to
Section 10.2, subject to Article 7.

(f) As satisfaction of a debt of the Participant to an Affiliate, where such
debt is incurred in the ordinary course of the service relationship between the
Affiliate and the Participant, the entire amount of the reduction in any Plan
Year does not exceed $5,000, and the reduction is made at the same time and in
the same amount as the debt otherwise would have been due and collected from the
Participant.

(g) If the Participant has an unforeseeable emergency. For these purposes an
“unforeseeable emergency” is a severe financial hardship to the Participant,
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Beneficiary, or the Participant’s dependent (as defined in
Section 152, without regard to Section 152(b)(1), (b)(2), and (d)(1)(B) of the
Code); loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. For example, the imminent foreclosure of
or eviction from the Participant’s primary residence may constitute an
unforeseeable emergency. In addition, the need to pay for medical expenses,
including non-refundable deductibles, as well as for the cost of prescription
drug medication, may constitute an unforeseeable emergency. Finally, the need to
pay for funeral expenses of a spouse, Beneficiary, or a dependent (as defined in
Section 152, without regard to 152(b)(1), (b)(2), and (d)(1)(B) of the Code) may
also constitute an unforeseeable emergency. Except as otherwise provided in this
paragraph (g), the purchase of a home and the payment of college tuition are not
unforeseeable emergencies. Whether a Participant or Beneficiary is faced with an
unforeseeable emergency permitting a distribution under this paragraph (g) is to
be determined based on the relevant facts and circumstances of each case, but,
in any case a distribution on account of an unforeseeable emergency may not be
made to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by

 

14



--------------------------------------------------------------------------------

cessation of Elective Deferrals. Distributions because of an unforeseeable
emergency must be limited to the amount reasonably necessary to satisfy the
emergency need (which may include amounts necessary to pay any Federal, state,
local, or foreign income taxes or penalties reasonably anticipated to result
from the distribution). A determination of the amounts reasonably necessary to
satisfy the emergency need must take into account any additional compensation
that is available due to cancellation of the Participant’s Deferral Election
Agreement pursuant to Section 4.1.1 as a result of this paragraph (g).

Notwithstanding anything in this Section 5.4.5 to the contrary, except for a
Participant’s election to request a distribution due to an unforeseeable
emergency under paragraph (g), above (which the Participant, in his or her
discretion, may elect to make or not make), the Company shall not provide the
Participant with discretion or a direct or indirect election regarding whether a
payment is accelerated pursuant to this Section 5.4.5.

Section 5.5 Determination of Amount of Installment Payment. An Account to be
distributed in the form of installments will be credited with gains and losses
pursuant to Section 4.2 during the payout period. The dollar amount of each
installment payment will be determined as follows. For the first Plan Year in
which installment payments are to be made, the Account balance will be
determined as of the distribution commencement date (taking into account any
Elective Deferrals, vested Company contributions and gains and losses credited
to the Account pursuant to Section 4.2 as of such date). For this year, the
amount of each installment payment will be determined by dividing the Account
balance, as so determined, by the total number of months that installment
payments are required to be made to exhaust the Account. For each Plan Year
thereafter, the dollar amount of each installment payment to be paid during the
Plan Year will be determined once during the year, at the beginning of the Plan
Year (the “Valuation Date”), by dividing the Account balance, determined as of
the Valuation Date (taking into account gains and losses credited to the Account
pursuant to Section 4.2 and payments that have been made from the Account as of
such Valuation Date), by the total number of months remaining, determined as of
such Valuation Date, that installment payments are required to be made to
exhaust the Account.

 

ARTICLE 6     SPECIAL RULES FOR DEFERRED STOCK UNIT ACCOUNTS

Article 5 of the Plan, as in effect prior to January 1, 2005, permitted certain
Participants to defer the gain they otherwise would have realized on the
exercise of stock options granted to them by Medtronic and to convert that gain
to the right to receive Stock at a future date, expressed in terms of Stock
Units. Each deferral of Stock Units by a Participant was credited to a separate
Deferred Stock Unit Account maintained by Medtronic on the Participant’s behalf
under the Plan, which Account is credited with dividend equivalents in the
manner determined by the Committee and distributed to the Participant at the
time and manner elected by the Participant, subject to the terms of the Plan.
Effective December 31, 2004, all deferrals of stock option gains ceased and no
new Deferred Stock Unit Accounts were permitted to be established under the
Plan. The Company shall continue to maintain and administer the Deferred Stock
Unit Accounts established prior to January 1, 2005, according to Article 5 of
the Plan as in effect immediately prior to January 1, 2005. The Deferred Stock
Unit Accounts shall be treated as grandfathered under, and therefore not subject
to, Section 409A of the Code.

 

15



--------------------------------------------------------------------------------

ARTICLE 7     CHANGE IN CONTROL PROVISIONS

Section 7.1 Application of Article 7. To the extent applicable, the provisions
of this Article 7 relating to an Event of change in control of the Company shall
control, notwithstanding any other provision of the Plan to the contrary, and
shall supersede any other provision of the Plan to the extent inconsistent with
the provisions of this Article 7.

Section 7.2 Payments to and by the Trust. Pursuant to the terms of the Trust,
the Company is required to make certain payments to the Trust if an Event occurs
or if the Company determines that it is probable that an Event may occur. The
obligation of the Company to make such payments shall be considered an
obligation under the Plan; provided, however, that such obligation shall at all
times be and remain subject to the terms of the Trust as in effect from time to
time.

Section 7.3 Legal Fees and Expenses. The Company shall reimburse a Participant
or his or her Beneficiary for all reasonable legal fees and expenses incurred by
such Participant or Beneficiary after the date of an Event in seeking to obtain
any right or benefit provided by the Plan; provided, however, that: (a) any such
reimbursement shall be made during a period not to exceed 20 years following the
date of the Event; (b) the amount eligible for reimbursement during a taxable
year of the Participant or Beneficiary shall not affect the amount eligible for
reimbursement in any other taxable year; (c) the reimbursement is made on or
before the last day of the Participant’s or Beneficiary’s taxable year following
the taxable year in which the legal fees and expenses are incurred; and (d) the
right to reimbursement is not subject to liquidation or exchange for another
benefit.

Section 7.4 Late Payment and Additional Payment Provisions. If, after the date
of an Event, the Company delays a payment required to be made under the Plan
past the final date that the payment was due to be made, the amount of each such
delayed payment shall be credited with interest at the rate of five percent per
year, compounded quarterly, from the date on which the distribution was required
to be made under the terms of the Plan until the actual date of the
distribution. In the event that this interest is to be credited for some period
less than a full calendar quarter, the interest shall be determined and
compounded for the fractional quarter. This interest represents a late payment
penalty for the delay in payment and is intended to supplement any other
interest or gains credited to a Participant’s Account under the Plan.

Any benefit payments made by the Company after the date on which a benefit
distribution was required to be made under the terms of the Plan shall be
applied first against the first due of such benefit distributions (with
application first against any applicable late payment penalty and next against
the benefit amount itself) until fully paid, and next against the next due of
such payments in the same manner, and so forth, for purposes of calculating the
late payment penalties hereunder.

In the event that payment of benefits has commenced to a Participant or
Beneficiary prior to the date of an Event, then the date on which distribution
was required to be made under the terms of the Plan shall be determined with
reference to the payment provision that was in effect prior to the date of the
Event. No adjustment may be made to any payment form which was in effect prior
to the date of an Event with respect to any Account which would have the effect
of delaying payments otherwise to be made under the payment form or otherwise
increasing the period of time over which payments are to be made, except as
elected by the Participant pursuant to the Plan.

 

16



--------------------------------------------------------------------------------

Participants and their Beneficiaries shall be entitled to benefit payments under
the Plan plus the late payment penalty referred to hereinabove first from the
Trust and secondarily from the Company, as otherwise provided in Section 7.2.

 

ARTICLE 8     FUNDING

Section 8.1 Source of Benefits. All benefits under the Plan shall be paid when
due by the Company out of its assets or from the Trust.

Section 8.2 No Claim on Specific Assets. No Participant shall be deemed to have,
by virtue of being a Participant in the Plan, any claim on any specific assets
of the Company such that the Participant would be subject to income taxation on
his or her benefits under the Plan prior to distribution and the rights of
Participants and Beneficiaries to benefits to which they are otherwise entitled
under the Plan shall be those of an unsecured general creditor of the Company.

 

ARTICLE 9     ADMINISTRATION

Section 9.1 Administration. The Plan shall be administered by the Committee. The
Company shall bear all administrative costs of the Plan other than those
specifically charged to a Participant or Beneficiary.

Section 9.2 Powers of Committee. In addition to the other powers granted under
the Plan, the Committee shall have all powers necessary to administer the Plan,
including, without limitation, powers to:

(a) interpret the provisions of the Plan;

(b) establish and revise the method of accounting for the Plan and to maintain
the Accounts; and

(c) establish rules for the administration of the Plan and to prescribe any
forms required to administer the Plan.

Section 9.3 Actions of the Committee. Except as modified by the Board, the
Committee (including any person or entity to whom the Committee has delegated
duties, responsibilities or authority, to the extent of such delegation) has
total and complete discretionary authority to determine conclusively for all
parties all questions arising in the administration of the Plan, to interpret
and construe the terms of the Plan, and to determine all questions of
eligibility and status of employees, Participants and Beneficiaries under the
Plan and their respective interests. Subject to the claims procedures of
Section 9.6, all determinations, interpretations, rules and decisions of the
Committee (including those made or established by any person or entity to whom
the Committee has delegated duties, responsibilities or authority, if made or
established pursuant to such delegation) are conclusive and binding upon all
persons having or claiming to have any interest or right under the Plan.

 

17



--------------------------------------------------------------------------------

Section 9.4 Delegation. The Committee, or any officer designated by the
Committee, shall have the power to delegate specific duties and responsibilities
to officers or other employees of the Company or other individuals or entities.
Any delegation may be rescinded by the Committee at any time. Each person or
entity to which a duty or responsibility has been delegated shall be responsible
for the exercise of such duty or responsibility and shall not be responsible for
any act or failure to act of any other person or entity.

Section 9.5 Reports and Records. The Committee, and those to whom the Committee
has delegated duties under the Plan, shall keep records of all their proceedings
and actions and shall maintain books of account, records, and other data as
shall be necessary for the proper administration of the Plan and for compliance
with applicable law.

Section 9.6 Claims Procedure. The Committee shall notify a Participant in
writing within 90 days of the Participant’s written application for benefits of
his or her eligibility or non-eligibility for benefits under the Plan. If the
Committee determines that a Participant is not eligible for benefits or full
benefits, the notice shall set forth: (a) the specific reasons for such denial;
(b) a specific reference to the provision of the Plan on which the denial is
based; (c) a description of any additional information or material necessary for
the claimant to perfect his or her claim, and a description of why it is needed;
and (d) an explanation of the Plan’s claims review procedure and other
appropriate information as to the steps to be taken if the Participant wishes to
have his or her claim reviewed. If the Committee determines that there are
special circumstances requiring additional time to make a decision, the
Committee shall notify the Participant of the special circumstances and the date
by which a decision is expected to be made, and may extend the time for up to an
additional 90-day period. If a Participant is determined by the Committee to be
not eligible for benefits, or if the Participant believes that he or she is
entitled to greater or different benefits, the Participant shall have the
opportunity to have his or her claim reviewed by the Committee by filing a
petition for review with the Committee within 60 days after receipt by the
Participant of the notice issued by the Committee. If a Participant does not
appeal on time, the Participant will lose the right to appeal the denial and the
right to file suit under ERISA, and the Participant will have failed to exhaust
the Plan’s internal administrative appeal process, which is generally a
prerequisite to bringing suit. Said petition shall state the specific reasons
the Participant believes he or she is entitled to benefits or greater or
different benefits. Within 60 days after receipt by the Committee of said
petition, the Committee shall afford the Participant (and his or her counsel, if
any) an opportunity to present the Participant’s position to the Committee
orally or in writing, and the Participant (or his or her counsel) shall have the
right to review the pertinent documents, and the Committee shall notify the
Participant of its decision in writing within said 60-day period, stating
specifically the basis of the decision written in a manner calculated to be
understood by the Participant and the specific provisions of the Plan on which
the decision is based. If, because of the need for a hearing, the 60-day period
is not sufficient, the decision may be deferred for up to another 60-day period
at the election of the Committee, but notice of this deferral shall be given to
the Participant. In the event an appeal of a denial of a claim for benefits is
denied, any lawsuit to challenge the denial of such claim must be brought within
one year of the date the Committee has rendered a final decision on the appeal.

 

18



--------------------------------------------------------------------------------

ARTICLE 10     AMENDMENTS AND TERMINATION

Section 10.1 Amendments. The Company, by action of the Compensation Committee of
the Board, or the Chief Executive Officer or the Senior Vice President of Human
Resources of the Company, to the extent authorized by the Compensation Committee
of the Board, may amend the Plan, in whole or in part, at any time and from time
to time. Any such amendment shall be filed with the Plan documents. No
amendment, however, may be effective to reduce a Participant’s vested Account
balances immediately before the date of such amendment, except that the Company
may change investment funds pursuant to Section 4.2.

Section 10.2 Termination. The Company reserves the right to terminate the Plan
at any time by action of the Compensation Committee of the Board. Upon
termination of the Plan, all Elective Deferrals and Company contributions will
cease and no future Elective Deferrals or Company contributions will be made.
Termination of the Plan shall not operate to eliminate or reduce a Participant’s
vested Account balances.

If the Plan is terminated, payments from the Accounts of all Participants and
Beneficiaries shall be made at the time and in the manner specified in Articles
5 and 6, except as otherwise determined by the Company at the time of
termination, subject to Article 7 and to the requirements of Section 409A.

 

ARTICLE 11     MISCELLANEOUS

Section 11.1 No Guarantee of Employment or Contract to Perform Services. Neither
the adoption and maintenance of the Plan nor the execution by the Company of a
Deferral Election Agreement with any Participant shall be deemed to be a
contract of employment or for the performance of services between an Affiliate
and any Participant. Nothing contained herein shall give any Participant the
right to be retained in the employ of an Affiliate or to perform services for an
Affiliate, or to interfere with the right of an Affiliate to discharge any
Participant at any time; nor shall it give an Affiliate the right to require any
Participant to remain in its employ or to perform services for it or to
interfere with the Participant’s right to terminate his or her employment or
performance of services at any time.

Section 11.2 Release. Any payment of benefits to or for the benefit of a
Participant or a Participant’s Beneficiary that is made in good faith by the
Company in accordance with the Company’s interpretation of its obligations under
the Plan shall be in full satisfaction of all claims against the Company for
benefits under the Plan to the extent of such payment.

Section 11.3 Notices. Any notice permitted or required under the Plan shall be
in writing and shall be hand-delivered or sent, postage prepaid, by first class
mail, or by certified or registered mail with return receipt requested, to the
principal office of the Company, if to the Company, or to the address last shown
on the records of the Company, if to a Participant or Beneficiary. Any such
notice shall be effective as of the date of hand-delivery or mailing.

Section 11.4 Nonalienation. No benefit payable at any time under the Plan shall
be subject in any manner to alienation, sale, transfer, assignment, pledge,
levy, attachment, or encumbrance of any kind by any Participant or Beneficiary,
except with respect to a Domestic Relations Order.

 

19



--------------------------------------------------------------------------------

Section 11.5 Withholding. The Company may withhold from any payment of benefits
or other compensation payable to a Participant or Beneficiary, or the Company
may direct the trustee of the Trust to withhold from any payment of benefits to
a Participant or Beneficiary, such amounts as the Company determines are
reasonably necessary to pay any taxes or other amounts required to be withheld
under applicable law.

Section 11.6 Captions. Article and section headings and captions are provided
for purposes of reference and convenience only and shall not be relied upon in
any way to construe, define, modify, limit, or extend the scope of any provision
of the Plan.

Section 11.7 Applicable Law. The Plan and all rights under the Plan shall be
governed by and construed according to the laws of the State of Minnesota,
except to the extent such laws are preempted by the laws of the United States of
America.

Section 11.8 Invalidity of Certain Provisions. If any provision of the Plan is
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision of the Plan and the Plan shall be construed and
enforced as if such provision had not been included. The Plan is intended to
comply in form and operation with Sections 409A and 457A of the Code, and shall
be construed accordingly. If any provision of the Plan does not conform to the
requirements of Sections 409A and 457A of the Code, the Plan shall be construed
and enforced as if such provision had not been included.

Section 11.9 No Other Agreements. The terms and conditions set forth herein
constitute the entire understanding of the Company and the Participants with
respect to the matters addressed herein.

Section 11.10 Incapacity. In the event that any Participant is unable to care
for his or her affairs because of illness or accident, any payment due may be
paid to the Participant’s spouse, parent, brother, sister or other person deemed
by the Committee to have incurred expenses for the care of such Participant,
unless a duly qualified guardian or other legal representative has been
appointed.

Section 11.11 Electronic Media. Notwithstanding anything in the Plan to the
contrary, but subject to the requirements of ERISA, the Code, or other
applicable law, any action or communication otherwise required to be taken or
made in writing by a Participant or Beneficiary or by the Company or Committee
shall be effective if accomplished by another method or methods required or made
available by the Company or Committee, or their agent, with respect to that
action or communication, including e-mail, telephone response systems, intranet
systems, or the Internet.

Section 11.12 USERRA Compliance. The Participant and Company deferral and
payment election requirements set forth in the Plan are deemed met to the extent
a deferral election or payment election is provided to satisfy the requirements
of the Uniformed Services Employment and Reemployment Rights Act of 1994, as
amended.

 

20



--------------------------------------------------------------------------------

SCHEDULE A

Minimum Compensation Level of Sales Force Members Considered to be

“Eligible Employees” Under the Plan

The minimum compensation level is the annual limit on compensation that can be
taken into account for purposes of qualified retirement plans under
Section 401(a)(17) of the Internal Revenue Code (as may be adjusted from time to
time for cost of living pursuant to Section 401(a)(17)(B) of the Internal
Revenue Code).

 

A-1



--------------------------------------------------------------------------------

SCHEDULE B

Manner of Crediting Gains and Losses to Elective Deferral Accounts and

Company Contribution Accounts Pursuant to Section 4.2

The Accounts of all Participants shall be credited with gains and losses as if
invested in one or more of the investments funds listed below that are selected
by the Company and communicated to the Participants from time to time, in the
proportions designated by a Participant on an investment election form submitted
to the Company by the Participant. The investment election form shall be
submitted to the Company in the form and manner specified by the Committee,
which may be electronically pursuant to Section 11.11. Until and unless changed
by the Committee, Participants shall be permitted to change investment
elections, generally, on a daily basis.

Medtronic Interest Income Fund

Vanguard Total Bond Market Index Fund

Vanguard Wellington Fund

Vanguard 500 Index Fund

Vanguard Windsor II Fund

Vanguard U.S. Growth Fund

Vanguard PRIMECAP Fund

Vanguard Extended Market Index Fund

Vanguard Explorer Fund

Vanguard International Growth Fund

Medtronic plc Stock Fund

Notwithstanding anything in this Schedule B to the contrary, the Accounts of
Participants who have commenced distributions prior to January 1, 2006, shall
continue to be credited with interest in the manner set forth in the Plan, as in
effective prior to the Restatement Date.

 

B-1